United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1755
                         ___________________________

                                      Jeannie Ball

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                   St. Louis County

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: December 7, 2012
                             Filed: December 12, 2012
                                   [Unpublished]
                                   ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________
PER CURIAM.

           Jeannie Ball appeals from the order of the District Court1 granting
summary judgment to St. Louis County in Ball’s action under 42 U.S.C. §§ 1981 and


      1
        The Honorable Leo I. Brisbois, United States Magistrate Judge for the District
of Minnesota, to whom the case was referred for final disposition by consent of the
parties under 28 U.S.C. § 636(c).
1983, where she alleged that the County discriminated against her because of her
Native American origin. Upon de novo review of the summary judgment record, we
conclude that Ball did not present sufficient evidence that any County employee was
guilty of actionable discrimination, so her claims under §§ 1981 and 1983 must fail.
See Bediako v. Stein Mart, Inc., 354 F.3d 835, 838–39 (8th Cir. 2004) (standard of
review). Accordingly, we affirm.
                        ______________________________




                                        -2-